Citation Nr: 9908462	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of traumatic injury, right hip 
and right knee, involving degenerative joint disease, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected low back disorder, involving lumbosacral 
strain, old compression fracture at L4, and degenerative 
joint disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to a disability rating in excess 
of 20 percent for his service-connected residuals of 
traumatic injury to the right hip and right knee, and which 
granted a claim seeking entitlement to service connection for 
a low back disorder, secondary to the service-connected 
traumatic injury, assigning a 40 percent disability rating.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 20 percent for his service-
connected residuals of traumatic injury, right hip and right 
knee, and a disability rating in excess of 40 percent for his 
low back disorder.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

The VA has a duty to assist the veteran once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  It need not be 
conclusive, but only plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Here, the veteran has established a well-
grounded claim because he is service-connected for residuals 
of a traumatic injury to his right hip and right knee and has 
asserted that this disability is currently worse than rated; 
medical evidence has been added to the claims file which the 
veteran believes supports his assertions.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
In regard to his low back disorder, the veteran has presented 
a well-grounded claim because he appealed the initial grant 
of less than complete benefits.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995) (where a veteran appeals the RO's 
initial assignment of a rating, for a service-connected 
disorder, that constitutes less than a complete grant of 
benefits permitted under the rating schedule, he has 
established a well-grounded claim).

The VA also has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
veteran and by the evidence of record.  Culver v. Derwinski, 
3 Vet. App. 292 (1992).  In this regard, the Board notes that 
the veteran, in an April 1994 Statement in Support of Claim, 
VA Form 21-4138, indicated that he was receiving continuing 
medical treatment at the VA Medical Center in Fayetteville, 
Arkansas.  He specifically requested that treatment records 
from that facility be obtained by the RO to support his 
claim.  The claims file does not show that an attempt was 
made by the RO to obtain any available records from that 
facility.

In light of the above, the Board finds that further medical 
development is necessary prior to its adjudication of this 
case.  Specifically, the Board finds that medical treatment 
records from the VA Medical Center in Fayetteville, Arkansas, 
should be obtained.

Accordingly, to ensure full compliance with due process 
requirements and to fulfill the VA's duty to assist, the case 
is REMANDED to the RO for the following development:

1.  The RO should request any and all 
treatment records from the VA Medical 
Center in Fayetteville, Arkansas, dated 
since 1988.  All records obtained should 
be added to the claims folder.

2.  The veteran should be requested to 
also identify all sources of recent 
treatment received for the service-
connected disabilities at issue, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

3.  After the above action have been 
completed, the RO should review the 
veteran's claims of entitlement to 
increased disability ratings for his 
service-connected residuals of traumatic 
injury, right hip and right knee, 
involving degenerative joint disease, and 
for a service-connected low back 
disorder, involving lumbosacral strain, 
old compression fracture at L4, and 
degenerative joint disease.  If the RO 
finds that another VA medical examination 
is necessary in order to decide the 
claims, such an examination should be 
scheduled and conducted.  

4.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to develop the medical evidence.  
No action is required of the veteran until he receives 
further notice; however, he is free to submit additional 
evidence in support of his claim while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


